Title: From James Madison to Henry Tazewell, 18 October 1796
From: Madison, James
To: Tazewell, Henry


Dear Sir
Orange Ocr. 18. 1796.
I was favored a few days ago with yours of the 3d. inst. It is so difficult to appreciate all the circumstances relating to the subject on which you ask my remarks, that the time allowed, does not enable me to do justice to it. Considering the various contingencies that may influence it, I am inclined to think it most prudent for you to do no more than simply present it among other things, to the attention of the Assembly; who will be able to hasten or suspend a final decision according to the lights which every day will continue to furnish. This course seems to be particularly recommended to you & your Colleagues, by the danger of misconstruction & perversion to which any formal & systematic view you might take of it, would be liable in the present temperament of party feelings towards Virginia.
Monroe’s recall was as much unapprehended, & as long disbelieved by me, as by you. I am still in the dark as to the ground on which the measure has been hazarded. In general I have understood, that the official characters give out, that he has not done his duty in vindicating the British Treaty to the French Government. But all his letters to me indicate that he has most sincerely & zealously laboured, to prevent that occurrence, from becoming a source of discord between France & this Country. I have not had a line from Philada. or elsewhere, that could enlighten my communications to Monroe on the subject.
I am also but little informed of the present state of the electioneering politics, either out of or in Virginia. In this District, the suspected candidate has I hear, declined in consequence of the President’s withdrawing his name. My brother William & a Mr. Conner, are the two surviving candidates. As they both mean the same thing, the contest proceeds with harmony, & the issue is not very material.
I sincerely regret that Mr. Page, with all his just claims to the favor of his fellow Citizens should leave public life, under their frowns. He will have however more than the satisfaction of knowing that he has not deserved them. He will be able to assure himself, that many, I will not forbear to say, a very great majority, are sensible of his patriotism, and wish to see it better requited.
I can not bid you farewell without a rebuke for again cheating me out of the visit you owe me. The Bishop also has incurred the same mark of my disappointment, which has been the greater, as I heard he had planned & was actually preparing this fall for the journey. Yrs. very sincerely
Js. Madison Jr.
